Case 4:21-cr-00139-O Document 18 Filed 06/03/21   Page 1 of 7 PageID 24




                                                  139-O
Case 4:21-cr-00139-O Document 18 Filed 06/03/21   Page 2 of 7 PageID 25
Case 4:21-cr-00139-O Document 18 Filed 06/03/21   Page 3 of 7 PageID 26
Case 4:21-cr-00139-O Document 18 Filed 06/03/21   Page 4 of 7 PageID 27
Case 4:21-cr-00139-O Document 18 Filed 06/03/21   Page 5 of 7 PageID 28
Case 4:21-cr-00139-O Document 18 Filed 06/03/21   Page 6 of 7 PageID 29
Case 4:21-cr-00139-O Document 18 Filed 06/03/21   Page 7 of 7 PageID 30
